DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 29 September 2021.
Claims 1-20 are pending and have been presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the flash memory controller of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is directed to a method, not a flash memory controller.  For purposes of applying art, the Examiner will interpret claim 19 as being dependent on claim 11, as that resolves the antecedent basis issue and is consistent with the claim set directed to the method.
Claim 20 is rejected based on its dependency to claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUDA (U.S. Patent Application Publication #2015/0236716) in view of BENISTY (U.S. Patent Application Publication #2018/0018101).

1. FUKUDA discloses A method for controlling a memory storage device which comprises: a flash memory controller (see [0016]: NAND flash memory and memory controller) having a first buffer memory (see [0016]: buffer 20) and a second buffer memory (see [0016]: parity buffer); and a flash memory module having at least a first memory portion and a second memory portion (see [0017]: NAND includes a plurality of memory chips, divided into a plurality of blocks), the method comprising: receiving a first data from a host device (see [0019]: commands and data are transferred from the host to the memory system); storing the first data in the first buffer memory (see [0020]: temporary storage of write data received from the host in the buffer); transmitting the first data to the first memory portion of the flash memory module from the first buffer memory (see [0025], [0027]: writing of data to logical pages, data is transferred from the buffer to the NAND); and transmitting the first data to a host memory buffer (HMB) in the host device from the first buffer memory (see BENISTY below), wherein the first data corresponds to at least a portion of a second data to be written to the second memory portion (see [0026]: ECC data is generated based on the first data).
BENISTY discloses the following limitation not disclosed by FUKUDA: transmitting the first data to a host memory buffer (HMB) in the host device from the first buffer memory (see [0039]-[0042]: write data from the host is transferred to the memory system, the memory controller then stores this data in a host memory buffer).  The host memory buffer is used to aggregate write data to match the write granularity of the storage device.  Using a host memory buffer allows this aggregation to occur when there are limited resources on the memory controller (see [0004]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify FUKUDA to transfer the write data to a host memory buffer, as disclosed by BENISTY.  One of ordinary skill in the art would have been motivated to make such a modification to allow for aggregation of write data without having to expand the memory resources of the memory controller, as taught by BENISTY.  FUKUDA and BENISTY are analogous/in the same field of endeavor as both references are directed to accumulating and writing data to flash memory.

2. The method of claim 1, further comprising: receiving the first data from the HMB (see BENISTY [0044]: aggregated write data is retrieved from the host memory buffer); generating the second data based on an error correction of the first data (see FUKUDA [0026]: ECC data is generated); storing the second data in the second buffer memory (see [0028]: parity buffer stores data generated by the ECC engine); and transmitting the second data to the second memory portion of the flash memory module from the second buffer memory (see FUKUDA [0028]: parity data is transferred to the memory interface; [0034]: write data is written in one page while parity data is written in another page).

3. The method of claim 2, wherein the second data is generated based on error corrections of a plurality of first data received (see FUKUDA [0026]: ECC circuit).

5. The method of claim 2, further comprising: erasing the first data from the host memory buffer after the second data is transmitted to the second memory portion (see FUKUDA [0046]: after ECC data is generated, write data no longer needs to be maintained in the buffer 20).

11. FUKUDA discloses A flash memory controller for controlling a flash memory module (see [0016]: NAND flash memory and memory controller) having at least a first memory portion and a second memory portion (see [0017]: NAND includes a plurality of memory chips, divided into a plurality of blocks), the flash memory controller comprising: a first communication interface configured to receive a first data from a host device (see [0019]: commands and data are transferred from the host to the memory system); a first buffer memory coupled with the first communication interface and configured to store the first data (see [0020]: temporary storage of write data received from the host in the buffer); a second communication interface configured to transmit the first data to the first memory portion of the flash memory module from the first buffer memory (see [0025], [0027]: writing of data to logical pages, data is transferred from the buffer to the NAND); wherein the first communication interface is further configured to transmit the first data from the first buffer memory to a host memory buffer of the host device (see BENISTY below); and wherein the first data corresponds to at least a portion of a second data to be written to the second memory portion (see [0026]: ECC data is generated based on the first data).
BENISTY discloses the following limitation not disclosed by FUKUDA: wherein the first communication interface is further configured to transmit the first data from the first buffer memory to a host memory buffer of the host device (see [0039]-[0042]: write data from the host is transferred to the memory system, the memory controller then stores this data in a host memory buffer).  The host memory buffer is used to aggregate write data to match the write granularity of the storage device.  Using a host memory buffer allows this aggregation to occur when there are limited resources on the memory controller (see [0004]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify FUKUDA to transfer the write data to a host memory buffer, as disclosed by BENISTY.  One of ordinary skill in the art would have been motivated to make such a modification to allow for aggregation of write data without having to expand the memory resources of the memory controller, as taught by BENISTY.  FUKUDA and BENISTY are analogous/in the same field of endeavor as both references are directed to accumulating and writing data to flash memory.

12. The flash memory controller of claim 11, further comprising: an error correction unit coupled with the first communication interface wherein the first data is transmitted through the first communication interface from the host memory buffer to the error correction unit and wherein the error correction unit is configured to generate the second data in response to an error correction of the first data  (see FUKUDA [0026]: ECC data is generated); and a second buffer memory coupled with the error correction unit and the second communication interface (see FUKUDA [0016]: parity buffer), wherein the second buffer memory is configured to store the second data (see [0028]: parity buffer stores data generated by the ECC engine), wherein the second communication interface is further configured to transmit the second data from the second buffer memory to the second memory portion of the flash memory module (see FUKUDA [0028]: parity data is transferred to the memory interface; [0034]: write data is written in one page while parity data is written in another page).

13. The flash memory controller of claim 12, wherein the second data is generated based on error corrections of a plurality of first data received (see FUKUDA [0026]: ECC circuit).

15. The flash memory controller of claim 12, wherein the first communication interface is further configured to transmit an erase signal indicating an erasure of the first data to the host memory buffer after the second data is transmitted to the second memory portion (see FUKUDA [0046]: after ECC data is generated, write data no longer needs to be maintained in the buffer 20).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUDA (U.S. Patent Application Publication #2015/0236716) and BENISTY (U.S. Patent Application Publication #2018/0018101) as applied to claims 1-3, 5, 11-13 and 15 above, and further in view of KANNO (U.S. Patent Application Publication #2019/0179567).

8. The method of claim 1 (see above), further comprising: responding to the host device with a first signal after the transmission of the first data from the first buffer memory to the first memory portion of the flash memory module, wherein the first signal indicates that the first memory portion is written with the first data (see KANNO below).
KANNO discloses the following limitations that are not disclosed by FUKUDA: responding to the host device with a first signal after the transmission of the first data from the first buffer memory to the first memory portion of the flash memory module, wherein the first signal indicates that the first memory portion is written with the first data (see [0034]: controller notifies host that the write is complete).  This allows the host to discard data from the buffer and create free space for future write data (see [0034]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify FUKUDA to notify the host that the write is complete, as disclosed by KANNO.  One of ordinary skill in the art would have been motivated to make such a modification to allow for data to be released from the buffer, as taught by KANNO.  FUKUDA and KANNO are analogous/in the same field of endeavor as both references are directed to write buffers for flash memory.

18. The flash memory controller of claim 11 (see above), wherein a first signal is transmitted through the first communication interface to the host device after the transmission of the first data from the first buffer memory to the first memory portion of the flash memory module, wherein the first signal indicates the first memory portion is written with the first data (see KANNO below).
KANNO discloses the following limitations not disclosed by FUKUDA: wherein a first signal is transmitted through the first communication interface to the host device after the transmission of the first data from the first buffer memory to the first memory portion of the flash memory module, wherein the first signal indicates the first memory portion is written with the first data (see [0034]: controller notifies host that the write is complete).  This allows the host to discard data from the buffer and create free space for future write data (see [0034]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify FUKUDA to notify the host that the write is complete, as disclosed by KANNO.  One of ordinary skill in the art would have been motivated to make such a modification to allow for data to be released from the buffer, as taught by KANNO.  FUKUDA and KANNO are analogous/in the same field of endeavor as both references are directed to write buffers for flash memory.

Allowable Subject Matter
Claims 4, 6, 7, 9, 10, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

2020/0133512: discloses transferring data from a NAND memory to a host memory buffer to eliminate hot spots in the NAND memory (see [0029]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136